Citation Nr: 1200170	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-42 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for status post orchiectomy, testicular cancer, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The de novo issue of entitlement to service connection for a low back disability, as well as the remaining issue on appeal-entitlement to service connection for status post orchiectomy, testicular cancer, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2005 rating action, the RO continued a prior denial of service connection for a low back disability.  

2.  The evidence received since the February 2005 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The February 2005 continued denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  
2.  The evidence received since the February 2005 rating action is new and material, and the claim for service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied the claim of service connection for a low back disability in March 1972 on the basis that a back condition was not found on examination.  In a subsequent decision dated in February 2005, the RO reopened the Veteran's claim for low back disability finding that new and material evidence had been received.  The RO then continued the denial of service connection, on the basis that a back condition had not been incurred in or aggravated by military service.  The Veteran did not appeal the February 2005, and it is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In 2008, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the February 2005 rating decision, newly-received evidence includes the Veteran's assertion that he has had difficulty with his back since an in-service injury.  See March 2009 Notice of Disagreement.  Such evidence is new, in the sense that it was not of record when the RO last previously adjudicated the claim.  

Also, as noted above, the claim was essentially denied in February 2005 because the Veteran had not presented evidence that his current back disability had been incurred in or aggravated by military service.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the Veteran's recent assertion that he has had back problems since service is material because it addresses continuity of relevant symptoms since active duty-evidence that was not of record at the time of the last prior final decision in February 2005.  Per Shade, this new evidence is also material.  

As new and material evidence has been received, the claim for service connection for a low back disability is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, with regard to the above discussed claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only the claim is granted.


REMAND

In light of the Board's finding that the previously denied claim for service connection for a low back disability is reopened, the underlying issue must be considered on a de novo basis.  In addition, the Veteran seeks service connection for status post orchiectomy, testicular cancer, that he claims that he developed as a result of herbicide exposure during service in Vietnam.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of these issues.

With regard to the issue of entitlement to service connection for a low back disability, the Board notes that service treatment records (STRs) show that in February 1970 the Veteran was treated for a single episode of muscular soreness and spasm of the left dorsal spine after heavy lifting.  He continued to serve until his separation in November 1971, and at that time his history of low back pain was noted with no complications and no sequelae (NCNS).  In January 1972, within a year of service discharge, the Veteran was afforded a VA examination.  An X-ray of his lumbar spine was negative.  The clinical impression was a history of episodes of intermittent low back pain, asymptomatic with no disability.  The claims folder shows the initial evidence of objective back findings 31 years later in a July 2003 magnetic resonance imaging (MRI).  
The Board also notes that in an April 2011 VA examination report the examiner concluded the Veteran's low back disabilities, diagnosed as Grade I spondylolisthesis L4-5 and hemangiomas involving multiple lumbar vertebral bodies, were less likely than not related to related to service.  This conclusion was based on normal X-rays of the Veteran's lumbar spine soon after his release from active duty.  

That medical opinion notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion. 

As the April 2011 VA examiner did not address the Veteran's contentions of continued back problems-to include pain-since service, the Board finds the 2011 VA examination report is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran has residual low back disability as a result of the in-service injury. 

The Board stresses that, because the Veteran is competent to report the onset of low back pain since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he has experienced continued pain since his in-service back injury.  Dalton supra.  That said, however, the Veteran's contentions regarding this symptoms must also be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With regard to the claim for service connection for status post orchiectomy, testicular cancer, in January 2009, the RO received a response from the service department, confirming that the Veteran served in Vietnam from November 25, 1970 to November 25, 1971.  He is therefore presumed to have been exposed to Agent Orange or other herbicide agent.

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that testicular cancer is not among the diseases which have been determined to be associated with exposure to herbicides such as Agent Orange.  38 C.F.R. §3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat.11 (1991), the Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, there is nothing in the service treatment records (STRs) that can be construed as complaints related to, or symptoms suggestive of, testicular cancer or a genitourinary disorder in general.  Post service records show that, during a VA examination in 1972, within one year of service discharge, there was no mention of any genitourinary complaints, symptoms, or findings.  In fact, the claims folder is devoid of any relevant treatment records or other medical documents until 2008, 36 years later, when the Veteran was diagnosed with Leydig cell cancer of his left testicle.  He underwent a left orchiectomy in May 2008.  

Post-service records also show that, in February 2009, the Veteran was afforded a VA genitourinary examination.  It appears that the VA examiner conducted a proper evaluation of the Veteran's condition and confirmed the diagnosis of left testicular cancer surgically treated.  However, the examiner failed to provide any specific discussion regarding the Veteran's presumed herbicide exposure and did not otherwise provide any opinion as to a relationship between the Veteran's testicular cancer and his time in service.  As a result, the Board finds that this VA medical opinion is also inadequate for VA purposes.  See Hayes, supra; Barr, supra.  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether a medical nexus exists between the Veteran's testicular cancer and his period of service (including his presumed in-service exposure to herbicides).

In addition, on remand, any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment for, or evaluation of, his low back disability and testicular cancer residuals, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The Board is particularly interested in records of low back and testicular cancer treatment that the Veteran may have received at the VA Medical Center in St. Louis, Missouri since March 2011.  Document the attempts to obtain such records.  

If any pertinent evidence identified by the Veteran is not available, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, arrange an appropriate VA examination to determine the nature, extent, and etiology of any low back disability(ies) that the Veteran may have.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  

For any current low back disability diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed low back disability is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service episode of back soreness/spasm in February 1970 as the possible onset of, or precursor to, his current back disability-as well as his complaints of low back problems (including pain) since service.  

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full.  

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his testicular cancer.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not, i.e., at least a 50/50 degree of probability or greater, that the Veteran's testicular cancer is causally related to exposure to herbicides (including Agent Orange) in service.  [Note: The Veteran's in-service exposure to herbicides has been conceded.]

4.  Thereafter, readjudicate the claims remaining on appeal-entitlement to service connection for a low back disability and entitlement to service connection for status post orchiectomy, testicular cancer.  If these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


